Title: To George Washington from Robert Howe, 20 June 1781
From: Howe, Robert
To: Washington, George


                        
                            Dear Sir
                            West Point 20th June 1781
                        
                        I have just received the inclos’d Letters. I think the measures taken by Colo. Scammel
                            are all that are requisite upon this information. I have acquainted him that General Persons will be
                            Tommorrow in advance—and that if the movements are real and of so serious a nature to make further support necessary,
                            that he will ask it of General Persons. not however omitting to Transmit me the Earliest information of both his, General
                            Waterbury’s, and the Enemy’s motions. Of the latter I have requested him to obtain the Earliest notice both by his own and
                            General Waterbury’s Agents—If your Excellency thinks any other measures necessary please to inform me. I am Dear Sir with
                            the Greatest Respect Your Excellency’s most Obt Servt
                        
                            Robert Howe

                        
                     Enclosure
                                                
                            
                                Sir
                                Fairfield 18th June 1781
                            
                            I came off the Island last Night and would by all means beg of you to lookout as there is an Expedition
                                forming at Kingsbridge against you I believe you May depend on it as I had it from such persons as I think I can
                                depend on I expect it will be within three or four days—Genl Arnold Arrived at N. York with about 180 Men the British
                                Officers would Not be Commanded by him Colonel Ludlow will leave Lloyds Neck to day with all the British Troops and
                                inlisted Men. I am Sir with the Greatest respect your Most Obedt Humble Servant
                            
                                Caleb Brewster

                            
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                Stamford 19th June 1781
                            
                            I send you enclosed a Copy of a Letter from Capt. Brewster to me by which it appears that the Enemy
                                intend an Attack on my post in a few days and would be glad you would take such measures in Consequence of it as you
                                shall think proper—and should you think proper would have you transmit it to Head Quarters as soon as possible. I
                                am Sir your most Obt & Humle Servt
                            
                                David Waterbury

                            
                        
                        
                     Enclosure
                                                
                            
                                Sr
                                June 20th 1781
                            
                            Enclosed I send you a Copy of a Letter from Genl Waterbury, and another from Capt. Brewster—As the
                                period of the Enterprize according to Report must be about this time, I shall therefore move the Detachment this
                                Evening to the Heights this Side Pines Bridge about three Quarters of a Mile from the Bridge. I shall direct Major
                                    Porter to cross the Bridge and move on—Towards Bedford with two Companies (leaving a Company at
                                pines & another at new Bridge,) and remain this Night opposite the Ford which is three miles above pines
                                Bridge towards Bedford—I propose to remain in that position till I receive further directions from you—Unless I
                                receive Intelligence that the enemy have actually marched to attack Genl Waterbury—In that Case I presume it would be
                                your wish that I should proceed as soon as possible to the point of Action—I hope my movement may meet with your
                                Approbation. And am most respectfully Yr Obedt Humble Servt
                            
                                Alexd. Scammell Colo.
                            
                            
                                June 20th 81. P. S. With your permission I will order Capt. Fogg to be relieved, And post him to the lines East of
                                    pines Bridge to support the Bedford militia who place the utmost confidence in him, and will universally turn out
                                    & put themselves under his Command, in case he is there—The enemy are very inveterate against the militia
                                    of that place—They are good men many of them—And merit support. Besides Capt. Foggs perfect Knowledge of that
                                    part of the Country, points him out to be the properest Officer to be send there on any
                                    immergency. Yrs &c.
                            
                            
                                A. Scammell

                            
                        
                        
                    